DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an aperiodic CSI-RS identification section configured to”, “a trigger signal generation section configured to”, and “a transmission section configured to” in claim 14 and its dependent claims, and “a measurement determining section configured to” in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Objections
Claims 1, 11, 13-14, and 18 are objected to because of the following informalities:  
Claims 1 and 14 recite “base station to use periodic CSI-RSs” instead of “base station able to use periodic CSI-RSs” or “base station is able to use periodic CSI-RSs”.
Claim 11 and 18 recite “for trigger” instead of “to trigger”.
Claim 13 recites “used specific” instead of “used for specific”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-7, 9-10, 12-14, 16 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nimbalker (US 20160227548 A1).
Regarding claim 1, Nimbalker discloses:
“A method of transmitting a channel state information reference signal (CSI-RS), executed by a base station, comprising the steps of: determining whether or not it is necessary to use aperiodic CSI-RSs in a communication system in which a base station to use periodic CSI-RSs is provided;” ([para 0022]: “From the base station perspective, at 210, the base station 110 may or may not perform a Listen-Before-Talk (LBT) procedure to determine if a carrier is clear for a carrier frequency corresponding to a second serving cell, such as second cell 140, prior to sending the aperiodic CSI-RS on the second serving cell. The LBT procedure can be performed to determine if the carrier is clear for transmissions.” ; [para 0047]: “One option to handle CSI-RS transmission for activated Scell ON/OFF operation on a Scell-u can use a current periodic CSI-RS structure for CSI transmission and the eNB can occasionally drop CSI-RS in a subframe if the medium is not available.” ; Wherein the examiner believes that determining whether the medium is clear for transmission which would benefit from obtaining a CSI as disclosed in Nimbalker could be reasonably interpreted by one of ordinary skill in the art as determining whether CSI-RS is necessary as in the instant claim. The examiner also notes that the claim language of the claim can be interpreted such that the base station merely has to be able to use periodic CSI-RS, and not that the usage of periodic CSI-RS impacts any of the other features of the claim.)
“generating an aperiodic CSI-RS trigger signal and communicating the aperiodic CSI-RS trigger signal to a mobile station when aperiodic CSI-RSs need to be used;”  ([para 0023]: “At 220, the base station 120 can transmit DCI in a subframe to the UE 110. The DCI can contain a CSI request on a physical control channel in a subframe of a first serving cell, such as the first cell 130. The CSI request can direct the UE 110 to perform CSI measurements for at least one aperiodic CSI-RS of the second serving cell.”)
“and communicating aperiodic CSI-RSs to the mobile station in accordance with the aperiodic CSI-RS trigger signal.” ([para 0025]: “At 240, the base station 120 can send the CSI-RS based on the indicated resources for the aperiodic CSI-RS in the subframe of the second serving cell.”)
Regarding claim 3, Nimbalker discloses all the features of the parent claim.
Nimbalker further discloses “communicating configuration information of the aperiodic CSI-RS to the mobile station; and the configuration information specifies the time and/or frequency resources for communicating the aperiodic CSI-RS.” ([para 0023]: “The DCI can include an indication of resources for the aperiodic CSI-RS in a subframe of the second serving cell.”)
Regarding claim 4, Nimbalker discloses all the features of the parent claim.
Nimbalker further discloses “wherein the step of communicating the configuration information of the aperiodic CSI-RS includes: communicating the configuration information of the aperiodic CSI-RS to the mobile station using radio resource control (RRC) signaling.” ([para 0028]: “The ascertained CSI-RS resources in the subframe can also be based on a higher layer signaled CSI-RS configuration for aperiodic CSI-RS transmission, where the higher layer can be a layer higher than a physical layer. Higher layers can include a Radio Resource Control (RRC) layer, a Media Access Control (MAC) layer, and other layers higher than a physical layer.”)
Regarding claim 5, Nimbalker discloses all the features of the parent claim.
Nimbalker further discloses “at least a part of the configuration information is included in the aperiodic CSI-RS trigger signal.” ([para 0023]: “The DCI can include an indication of resources for the aperiodic CSI-RS in a subframe of the second serving cell.”)
Regarding claim 6, Nimbalker discloses all the features of the parent claim.
Nimbalker further discloses “wherein: the configuration information included in the aperiodic CSI-RS trigger signal includes a subframe element and a subframe resource element; the subframe element designates a subframe for communicating the aperiodic CSI-RS; and the subframe resource element designates the time and frequency resources for communicating the aperiodic CSI-RS in a given subframe.” ([para 0028]: “At 230, the UE 110 can ascertain CSI-RS resources in a subframe of the second serving cell based on at least the DCI contents. CSI-RS resources can include at least a set of resource elements, antenna ports, a scrambling identifier (scrambling ID), and/or other resources for a UE to measure CSI. The subframe of an ascertained CSI-RS resource may or may not be same subframe as the subframe in which the DCI is received.” ; [para 0056]: “An aperiodic CSI request DCI for an Scell-u received in subframe n can also imply that subframe n contains CSI-RS according to a CSI-RS configuration X, where the CSI-RS configuration X can be selected from a set of new Rel-13 CSI-RS configurations configured by higher layers that include includes RE's, antenna ports, and/or a power setting, such as the absence of subframe-offset and periodicity. The configuration X can be indicated in the DCI requesting the aperiodic CSI-RS request.”)
Regarding claim 7, Nimbalker discloses all the features of the parent claim.
Nimbalker further discloses “wherein: the configuration information included in the aperiodic CSI-RS trigger signal includes a subframe element and a subframe resource element; the subframe element designates a subframe for communicating the aperiodic CSI-RS; and the subframe resource element designates the time and frequency resources for communicating the aperiodic CSI-RS in a given subframe.” ([para 0028]: “At 230, the UE 110 can ascertain CSI-RS resources in a subframe of the second serving cell based on at least the DCI contents. CSI-RS resources can include at least a set of resource elements, antenna ports, a scrambling identifier (scrambling ID), and/or other resources for a UE to measure CSI. The subframe of an ascertained CSI-RS resource may or may not be same subframe as the subframe in which the DCI is received.” ; [para 0055]: “For the timing between the transmission of aperiodic CSI request and corresponding CSI-RS transmission/ measurement subframe, an aperiodic CSI request DCI for an Scell-u received in subframe n can imply various types of information to a UE. For example, it can imply that subframe n contains CSI-RS for Scell-u, where the CSI-RS configuration can be a new Rel-13 CSI-RS configuration indicated by higher layers that includes RE's, antenna ports, and/or a power setting, such as an absence of subframe-offset and periodicity.”)
Regarding claim 9, Nimbalker discloses all the features of the parent claim.
Nimbalker further discloses “the aperiodic CSI-RS trigger signal includes a aperiodic CSI-RS type information; the aperiodic CSI-RS type information contains a power element, a precoding element, a shared-use element and/or a measurement element; the power element designates whether or not the aperiodic CSI-RSs are used for channel measurements or for interference measurements; the precoding element designates whether or not the aperiodic CSI-RSs have been subjects to a precoding process or have been subjects to a beam forming process; the shared-use element designates whether or not the aperiodic CSI-RSs are used alone for CSI measurements or used together with a periodic CSI-RSs for CSI measurements; and the measurement element designates whether or not the mobile station measures CSI based on the aperiodic CSI-RSs or performs rate matching based on the aperiodic CSI-RSs.” ([para 0018]: “The DCI can indicate whether a Physical Downlink Shared Channel (PDSCH) of the UE in the subframe of the serving cell is rate-matched around resource elements indicated by the ZP-CSI-RS configuration information.”)
Regarding claim 10, Nimbalker discloses all the features of the parent claim.
Nimbalker further discloses “the aperiodic CSI-RS trigger signal includes a CSI feedback type information; the CSI feedback type information designates, to the mobile station, a scheme for sending feedback in response to the aperiodic CSI-RSs.” ([para 0026]: “The DCI can also indicate granted resources on which the CSI is sent by the UE 110 to the base station 120. The DCI, such as DCI format 0 or other DCI format (e.g. DCI format 1A), may contain fields such as "aperiodic CSI request," "resources for transmissions," "modulation and coding scheme," and other fields.”)
Regarding claim 12, Nimbalker discloses all the features of the parent claim.
Nimbalker further discloses “determining whether or not it is necessary, to the mobile station, to measure CSI or to perform rate matching based on the aperiodic CSI-RSs; the step of communicating the aperiodic CSI-RS trigger signal to the mobile station includes; when the mobile station needs to measure CSI based on the aperiodic CSI-RS, communicating the aperiodic CSI-RS trigger signaling to the mobile station using an uplink grant signaling or a downlink control signaling; and when the mobile station needs to perform rate matching based on the aperiodic CSI-RS, communicating the aperiodic CSI-RS trigger signaling to the mobile station using a downlink grant signaling.” ([para 0018]: “The DCI can indicate whether a Physical Downlink Shared Channel (PDSCH) of the UE in the subframe of the serving cell is rate-matched around resource elements indicated by the ZP-CSI-RS configuration information.” ; [para 0020]: “According to a possible embodiment, when the UE receives a DL grant on the unlicensed carrier in a subframe, the grant contains a CSI-RS request, so the UE knows that an aperiodic CSI-RS transmission is in the subframe.”)
Regarding claim 13, Nimbalker discloses all the features of the parent claim.
Nimbalker further discloses “the aperiodic CSI-RS are used specific mobile stations or specific group of mobile stations.” ([para 0020]: “The UE-specific configuration of the CSI-RS resources can be done on higher layers, and one problem solved can be how to notify the UE of which received subframe contains the CSI-RS transmissions.”)
Regarding claim 14, Nimbalker discloses:
“A base station, comprising: an aperiodic CSI-RS identification section configured to judge whether or not it is necessary to use an aperiodic CSI-RS in a communication system in which the base ([para 0022]: “From the base station perspective, at 210, the base station 110 may or may not perform a Listen-Before-Talk (LBT) procedure to determine if a carrier is clear for a carrier frequency corresponding to a second serving cell, such as second cell 140, prior to sending the aperiodic CSI-RS on the second serving cell. The LBT procedure can be performed to determine if the carrier is clear for transmissions.” ; [para 0047]: “One option to handle CSI-RS transmission for activated Scell ON/OFF operation on a Scell-u can use a current periodic CSI-RS structure for CSI transmission and the eNB can occasionally drop CSI-RS in a subframe if the medium is not available.” ; Wherein the examiner believes that determining whether the medium is clear for transmission which would benefit from obtaining a CSI as disclosed in Nimbalker could be reasonably interpreted by one of ordinary skill in the art as determining whether CSI-RS is necessary as in the instant claim. The examiner also notes that the claim language of the claim can be interpreted such that the base station merely has to be able to use periodic CSI-RS, and not that the usage of periodic CSI-RS impacts any of the other features of the claim.)
“a trigger signal generation section configured to generate an aperiodic CSI-RS trigger signal when the aperiodic CSI-RS need to be used;”  ([para 0023]: “At 220, the base station 120 can transmit DCI in a subframe to the UE 110. The DCI can contain a CSI request on a physical control channel in a subframe of a first serving cell, such as the first cell 130. The CSI request can direct the UE 110 to perform CSI measurements for at least one aperiodic CSI-RS of the second serving cell.”)
“and a transmission section configured to communicate the aperiodic CSI-RS trigger signal to a mobile station, and communicate the aperiodic CSI-RS to the mobile station in accordance with the aperiodic CSI-RS trigger signal.” ([para 0025]: “At 240, the base station 120 can send the CSI-RS based on the indicated resources for the aperiodic CSI-RS in the subframe of the second serving cell.”)
Regarding claim 16, Nimbalker discloses all the features of the parent claim.
Nimbalker further discloses “wherein: the transmission section further configured to communicate configuration information of the aperiodic CSI-RS to the mobile station; and the configuration information specifies the time and/or frequency resources for communicating the aperiodic ([para 0023]: “The DCI can include an indication of resources for the aperiodic CSI-RS in a subframe of the second serving cell.”)
Regarding claim 19, Nimbalker discloses all the features of the parent claim.
Nimbalker further discloses “a measurement determining section configured to determine whether or not it is necessary, to the mobile station, to measure CSI or to perform rate matching based on the aperiodic CSI-RSs; when the mobile station needs to measure CSI based on the aperiodic CSI-RS, the transmission section communicates the aperiodic CSI-RS trigger signaling to the mobile station using an uplink grant signaling or a downlink control signaling; and when the mobile station needs to perform rate matching based on the aperiodic CSI-RS, the transmission section communicates the aperiodic CSI-RS trigger signaling to the mobile station using a downlink grant signaling.” ([para 0018]: “The DCI can indicate whether a Physical Downlink Shared Channel (PDSCH) of the UE in the subframe of the serving cell is rate-matched around resource elements indicated by the ZP-CSI-RS configuration information.” ; [para 0020]: “According to a possible embodiment, when the UE receives a DL grant on the unlicensed carrier in a subframe, the grant contains a CSI-RS request, so the UE knows that an aperiodic CSI-RS transmission is in the subframe.”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nimbalker (US 20160227548 A1) in view of Zhang (US 20120188955 A1).
Regarding claim 2, Nimbalker discloses all the features of the parent claim.
Nimbalker does not explicitly disclose “wherein the step of communicating aperiodic CSI-RS to the mobile station includes: when there is no need to use the aperiodic CSI-RS, communicating the aperiodic CSI-RS to a mobile station using time and frequency resource for communicating data.”
However, Zhang discloses the missing feature “wherein the step of communicating aperiodic CSI-RS to the mobile station includes: when there is no need to use the aperiodic CSI-RS, communicating the aperiodic CSI-RS to a mobile station using time and frequency resource for communicating data.” ([para 0048]: “This RE group can be specified within the CSI-RS and muting pattern as shown in FIG. 2 for a normal-CP subframe and in FIG. 3 for an extended-CP subframe.” Note that in Fig. 2 and Fig. 3 the CSI-RS are found in the PDSCH. The examiner also notes that within the context of the aperiodic CSI-RS still being communicated, “when there is no need to use aperiodic CSI-RS” may be reasonably interpreted very broadly by one of ordinary skill in the art, especially considering that the claim language merely requires that “communicating the aperiodic CSI-RS to a mobile station using time and frequency resource for communicating data” occur when “when there is no need to use the aperiodic CSI-RS” and not that communicating the aperiodic CSI-RS to a mobile station using time and frequency resource for communicating data not occur when there is a need to use the aperiodic CSI-RS.)
Nimbalker and Zhang, to modify the CSI-RS as disclosed by Nimbalker, to be communicated on a data channel as disclosed by Zhang. The motivation for utilizing a data channel for communicating the CSI-RS is that doing so enhances system interoperability. Therefore, it would have been obvious to combine Nimbalker with Zhang to obtain the invention as specified in the instant claim.
Regarding claim 15, Nimbalker discloses all the features of the parent claim.
Nimbalker does not explicitly disclose “when there is no need to use the aperiodic CSI-RS, the transmission section communicates the aperiodic CSI-RS to a mobile station using time and frequency resource for communicating data.”
However, Zhang discloses the missing feature “when there is no need to use the aperiodic CSI-RS, the transmission section communicates the aperiodic CSI-RS to a mobile station using time and frequency resource for communicating data.” ([para 0048]: “This RE group can be specified within the CSI-RS and muting pattern as shown in FIG. 2 for a normal-CP subframe and in FIG. 3 for an extended-CP subframe.” Note that in Fig. 2 and Fig. 3 the CSI-RS are found in the PDSCH. The examiner also notes that within the context of the aperiodic CSI-RS still being communicated, “when there is no need to use aperiodic CSI-RS” may be reasonably interpreted very broadly by one of ordinary skill in the art, especially considering that the claim language merely requires that “communicating the aperiodic CSI-RS to a mobile station using time and frequency resource for communicating data” occur when “when there is no need to use the aperiodic CSI-RS” and not that communicating the aperiodic CSI-RS to a mobile station using time and frequency resource for communicating data not occur when there is a need to use the aperiodic CSI-RS.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Nimbalker and Zhang, to modify the CSI-RS as disclosed by Nimbalker, to be communicated on a data channel as disclosed by Zhang. The motivation for utilizing a data channel for communicating the CSI-RS is that doing so enhances system interoperability. Therefore, it would have been obvious to combine Nimbalker with Zhang 
Regarding claim 20, Nimbalker in view of Zhang discloses all the features of the parent claim.
Nimbalker further discloses “communicating configuration information of the aperiodic CSI-RS to the mobile station; and the configuration information specifies the time and/or frequency resources for communicating the aperiodic CSI-RS.” ([para 0023]: “The DCI can include an indication of resources for the aperiodic CSI-RS in a subframe of the second serving cell.”)

Claims 8, 11, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nimbalker (US 20160227548 A1) in view of Wei (US 20180375560 A1).
Regarding claim 8, Nimbalker discloses all the features of the parent claim.
Nimbalker further discloses “wherein the step of communicating aperiodic CSI-RSs to the mobile station in accordance with the aperiodic CSI-RS trigger signal includes: communicating the aperiodic CSI-RS to the mobile station in a subframe corresponding to the aperiodic CSI-RS trigger signal…” ([para 0025]: “At 240, the base station 120 can send the CSI-RS based on the indicated resources for the aperiodic CSI-RS in the subframe of the second serving cell.”; [para 0028]: “The subframe of an ascertained CSI-RS resource may or may not be same subframe as the subframe in which the DCI is received.”)
Nimbalker does not explicitly disclose “using the same time and frequency resources as the time and frequency resources for communicating a periodic CSI- RS in a given subframe.”
However, Wei discloses the missing feature “using the same time and frequency resources as the time and frequency resources for communicating a periodic CSI- RS in a given subframe.” ([para 0056]: “In such aspects, both periodic and aperiodic CSI reporting are based on the same set of the activated CSI-RS resources.” The examiner notes that what “a given subframe” corresponds to is not specified in the instant claim, and thus a person of ordinary skill in the art may interpret it as corresponding to a subframe that has a periodic CSI-RS which use the same CSI-RS resources as the subframe that has aperiodic CSI-RS.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Nimbalker and Wei, to modify the aperiodic CSI-RS as disclosed by Nimbalker, to utilize the same resources as the periodic CSI-RS as disclosed by Wei. The motivation for Nimbalker with Wei to obtain the invention as specified in the instant claim.
Regarding claim 11, Nimbalker discloses all the features of the parent claim.
Nimbalker does not explicitly disclose “wherein the step of communicating the aperiodic CSI-RS trigger signal to the mobile station includes: communicating the aperiodic CSI-RS trigger signal to the mobile station using signaling for trigger the mobile station to perform a aperiodic measurement based on a periodic CSI-RSs.”
However, Wei discloses the missing feature “wherein the step of communicating the aperiodic CSI-RS trigger signal to the mobile station includes: communicating the aperiodic CSI-RS trigger signal to the mobile station using signaling for trigger the mobile station to perform a aperiodic measurement based on a periodic CSI-RSs.” ([para 0056]: “In such aspects, both periodic and aperiodic CSI reporting are based on the same set of the activated CSI-RS resources.” The examiner notes that that the language of the claim does not specify what aspect of the periodic CSI-RS the aperiodic measurement is based on)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Nimbalker and Wei, to modify the aperiodic CSI-RS as disclosed by Nimbalker, to utilize the same resources as the periodic CSI-RS as disclosed by Wei. The motivation for utilizing the same resources as the periodic CSI-RS for aperiodic CSI-RS is that doing so enhances system interoperability. Therefore, it would have been obvious to combine Nimbalker with Wei to obtain the invention as specified in the instant claim.
Regarding claim 17, Nimbalker discloses all the features of the parent claim.
Nimbalker further discloses “wherein, in a subframe corresponding to the aperiodic CSI-RS trigger signal, the transmission section communicates the aperiodic CSI-RS to the mobile station.…” ([para 0025]: “At 240, the base station 120 can send the CSI-RS based on the indicated resources for the aperiodic CSI-RS in the subframe of the second serving cell.”; [para 0028]: “The subframe of an ascertained CSI-RS resource may or may not be same subframe as the subframe in which the DCI is received.”)
Nimbalker does not explicitly disclose “using the same time and frequency resources as the time and frequency resources for communicating a periodic CSI-RS in a given subframe.”
However, Wei discloses the missing feature “using the same time and frequency resources as the time and frequency resources for communicating a periodic CSI-RS in a given subframe.” ([para 0056]: “In such aspects, both periodic and aperiodic CSI reporting are based on the same set of the activated CSI-RS resources.” The examiner notes that what “a given subframe” corresponds to is not specified in the instant claim, and thus a person of ordinary skill in the art may interpret it as corresponding to a subframe that has a periodic CSI-RS which use the same CSI-RS resources as the subframe that has aperiodic CSI-RS.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Nimbalker and Wei, to modify the aperiodic CSI-RS as disclosed by Nimbalker, to utilize the same resources as the periodic CSI-RS as disclosed by Wei. The motivation for utilizing the same resources as the periodic CSI-RS for aperiodic CSI-RS is that doing so enhances system interoperability. Therefore, it would have been obvious to combine Nimbalker with Wei to obtain the invention as specified in the instant claim.
Regarding claim 18, Nimbalker discloses all the features of the parent claim.
Nimbalker does not explicitly disclose “wherein: the transmission section communicates the aperiodic CSI-RS trigger signal to the mobile station using signaling for trigger the mobile station to perform a aperiodic measurement based on a periodic CSI-RSs.”
However, Wei discloses the missing feature “wherein: the transmission section communicates the aperiodic CSI-RS trigger signal to the mobile station using signaling for trigger the mobile station to perform a aperiodic measurement based on a periodic CSI-RSs.” ([para 0056]: “In such aspects, both periodic and aperiodic CSI reporting are based on the same set of the activated CSI-RS resources.” The examiner notes that that the language of the claim does not specify what aspect of the periodic CSI-RS the aperiodic measurement is based on)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Nimbalker and Wei, to modify the aperiodic CSI-RS as disclosed by Nimbalker, to utilize the same resources as the periodic CSI-RS as disclosed by Wei. The motivation for Nimbalker with Wei to obtain the invention as specified in the instant claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD KHAWAR whose telephone number is (571)272-7948.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD KHAWAR/Primary Examiner, Art Unit 2412